     Case 3:19-cv-01662-BEN-JLB Document 24-1 Filed 10/05/20 PageID.472 Page 1 of 2




 1   ALAN ALEXANDER BECK                        STEPHEN D. STAMBOULIEH
     LAW OFFICE OF ALAN BECK                    STAMBOULIEH LAW, PLLC
 2                                              P.O. BOX 4008
     2692 HARCOURT DRIVE
 3   SAN DIEGO, CA 92123                        MADISON, MS 39130
     (619) 905-9105                             (601) 852-3440
 4
                                                STEPHEN@SDSLAW.US
     STATE BAR NO. 276646
 5
     ALAN.ALEXANDER.BECK@GMAIL.COM              MS BAR NO. 102784
 6   ATTORNEYS FOR PLAINTIFFS                   *ADMITTED PRO HAC VICE
 7
     RUSSELL FOUTS AND
     TAN MIGUEL TOLENTINO
 8

 9
                         IN THE UNITED STATES DISTRICT COURT
10
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12

13

14    RUSSELL FOUTS and TAN                     19-cv-01662-BEN-JLB
      MIGUEL TOLENTINO,
15
                                  Plaintiffs,
16                                              CERTIFICATE OF SERVICE
                 v.
17
                                                Judge:        Hon. Roger T. Benitez
18    XAVIER BECERRA, in his official           Courtroom: 5A
19
      capacity as the Attorney General of       Hearing Date: December 7, 2020
      the State of California,                  Hearing Time: 10:30 AM
20
                                 Defendant.
21

22

23

24

25

26

27

28



                                 CERTIFICATE OF SERVICE
                                   (19-cv-01662-BEN-JLB)
     Case 3:19-cv-01662-BEN-JLB Document 24-1 Filed 10/05/20 PageID.473 Page 2 of 2




 1
                                  CERTIFICATE OF SERVICE
 2                            UNITED STATES DISTRICT COURT
 3
                           SOUTHERN DISTRICT OF CALIFORNIA
 4

 5

 6
      Case Name: Russell Fouts, et al. vs                 Case No. 19-cv-01662-BEN-JLB
                 Xavier Becerra_________                  ___________________________
 7

 8    I declare:
 9
      I am a licensed attorney in good standing in the State of California and licensed in this
10    Court. I am 18 years of age or older and not a party to this matter. I have caused service
      of the following documents, described as:
11

12       • Plaintiffs’ Memorandum of Points and Authorities in Opposition to Defendant’s
13         Motion for Summary Judgment
14
      On the following parties by electronically filing the foregoing on October 5, 2020, with
15    the Clerk of the District Court using its ECF System, which electronically notifies them:
16
            John D. Echeverria
17          Deputy Attorney General
18
            300 South Spring Street, Suite 1702
            Los Angeles, CA 90013
19
            John.Echeverria@doj.ca.gov
20          Attorney for Defendant
21
      I declare under penalty of perjury under the laws of the State of California the foregoing
22    is true and correct and that this declaration was executed on October 5, 2020 in San
23
      Diego, California.

24

25
                                             /s/ Alan Alexander Beck
26                                           Alan Alexander Beck
27
                                             Alan.Alexander.Beck@gmail.com
                                             Attorney for Plaintiffs
28



                                    CERTIFICATE OF SERVICE
                                      (19-cv-01662-BEN-JLB)
